Defendant was convicted of receiving stolen things having a value of $85.00, Article 69, Louisiana Criminal Code, and was sentenced to serve two years at hard labor in the penitentiary. He appealed, but filed no brief here and made no appearance before this court.
No bill of exception was reserved in the court below, and there is no error patent on the face of the record in this case. Under the law of our state, an appeal taken in a criminal case without the reservation of a bill of exception in the trial court or without error patent on the face of the record presents nothing for review.
The conviction and sentence are affirmed. *Page 485